 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 521 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2004 
Mr. Udall of New Mexico (for himself, Mr. Wilson of South Carolina, Mr. Crowley, Mr. McNulty, Mr. Lantos, Mr. Pallone, Mr. Payne, Mr. Brown of South Carolina, Ms. McCarthy of Missouri, Mr. Frank of Massachusetts, Ms. Ros-Lehtinen, Mr. Ackerman, Ms. Loretta Sanchez of California, Mr. Davis of Illinois, Mr. Larsen of Washington, Ms. Linda T. Sánchez of California, Mr. Faleomavaega, Mr. Weiner, Mr. McCotter, Mrs. Wilson of New Mexico, Mr. Engel, Mr. Pearce, Mr. Burton of Indiana, Mr. Rothman, and Mr. Hyde) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Honoring the life and contributions of Yogi Bhajan, a leader of Sikhs, and expressing condolences to the Sikh community on his passing. 
 
Whereas the Sikh faith was founded in the northern section of the Republic of India in the 15th century by Guru Nanak, who preached tolerance and equality for all humans; 
Whereas the Sikh faith began with a simple message of truthful living and the fundamental unity of humanity, all created by one creator who manifests existence through every religion; 
Whereas the Sikh faith reaches out to people of all faiths and cultural backgrounds, encourages individuals to see beyond their differences, and to work together for world peace and harmony; 
Whereas Siri Singh Sahib Bhai Sahib Harbhajan Singh Khalsa Yogiji, known as Yogi Bhajan to hundreds of thousands of people worldwide, was born Harbhajan Singh Puri on August 26, 1929, in India; 
Whereas at age eight, Yogi Bhajan began yogic training, and eight years later was proclaimed by his teacher to be a master of Kundalini Yoga, which stimulates individual growth through breath, yoga postures, sound, chanting, and meditation; 
Whereas during the turmoil on the partition between Pakistan and India in 1947, at the age of 18, Yogi Bhajan led his village of 7,000 people 325 miles on foot to safety in New Delhi, India, from what is now Lahore, Pakistan; 
Whereas Yogi Bhajan, before emigrating to North America in 1968, served the Government of India faithfully through both civil and military service;  
Whereas when Yogi Bhajan visited the United States in 1968, he recognized immediately that the experience of higher consciousness that many young people were attempting to find through drugs could be alternatively achieved through Kundalini Yoga, and in response, he began teaching Kundalini Yoga publicly, thereby breaking the centuries-old tradition of secrecy surrounding it; 
Whereas in 1969, Yogi Bhajan founded Healthy, Happy, Holy Organization (3HO), a nonprofit private educational and scientific foundation dedicated to serving humanity, improving physical well-being, deepening spiritual awareness, and offering guidance on nutrition and health, interpersonal relations, child rearing, and human behavior; 
Whereas under the direction and guidance of Yogi Bhajan, 3HO expanded to 300 centers in 35 countries; 
Whereas in 1971, the president of the governing body of Sikh Temples in India gave Yogi Bhajan the title of Siri Singh Sahib, which made him the chief religious and administrative authority for Sikhism in the Western Hemisphere, and subsequently the Sikh seat of religious authority gave him responsibility to create a Sikh ministry in the West; 
Whereas in 1971, Sikh Dharma was legally incorporated in the State of California and recognized as a tax-exempt religious organization by the United States, and in 1972, Yogi Bhajan founded the ashram Sikh Dharma in Española, New Mexico; 
Whereas in 1973, Yogi Bhajan founded 3HO SuperHealth, a successful drug rehabilitation program that blends ancient yogic wisdom of the East with modern technology of the West; 
Whereas in June 1985, Yogi Bhajan established the first International Peace Prayer Day Celebrations in New Mexico, which still draws thousands of participants annually; 
Whereas Yogi Bhajan traveled the world calling for world peace and religious unity at meetings with leaders such as Pope Paul VI; Pope John Paul II; His Holiness the Dalai Lama; the President of the former Union of Soviet Socialist Republics, Mikhail Gorbachev; and two Archbishops of Canterbury; 
Whereas Yogi Bhajan wrote 30 books and inspired the publication of 200 other books through his teachings, founded a drug rehabilitation program, and inspired the founding of several businesses; 
Whereas Sikhs and students across the world testify that Yogi Bhajan exhibited dignity, divinity, grace, commitment, courage, kindness, compassion, tolerance, wisdom, and understanding; 
Whereas Yogi Bhajan taught that in times of joy and sorrow members of the community should come together and be at one with each other; and 
Whereas before his passing on October 6, 2004, Yogi Bhajan requested that his passing be a time of celebration of his going home: Now, therefore, be it  
 
That the Congress— 
(1)recognizes that the teachings of Yogi Bhajan about Sikhism and yoga, and the businesses formed under his inspiration, improved the personal, political, spiritual, and professional relations between citizens of the United States and the citizens of India; 
(2)recognizes the legendary compassion, wisdom, kindness, and courage of Yogi Bhajan, and his wealth of accomplishments on behalf of the Sikh community; and 
(3)extends its condolences to Inderjit Kaur, the wife of Yogi Bhajan, his three children and five grandchildren, and to Sikh and 3HO communities around the Nation and the world upon the death on October 6, 2004, of Yogi Bhajan, an individual who was a wise teacher and mentor, an outstanding pioneer, a champion of peace, and a compassionate human being. 
 
